—In an action to recover for property damage allegedly caused by a fire illegally set in an adjoining building, defendant Barry Gans appeals from an order of the Supreme Court, Kings County, dated July 19, 1978, which, inter alia, granted plaintiffs’ motion for summary judgment and set the matter down for an assessment of damages. Order affirmed, with $50 costs and disbursements. Appellant, in effect, conceded his liability in his examination before trial and the papers submitted in opposition to the motion raised no issues requiring a trial. Hopkins, J. P., Lazer and Rabin, JJ., concur.